Citation Nr: 1545205	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to March 1968.  The Veteran died in March 2012.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A notice of disagreement was received in June 2013, a statement of the case was issued in September 2013, and a VA Form 9 was received in January 2014.

In addition to the paper claims file, there are additional documents in Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

In June 2015, the Board remanded this claim for additional development.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant contends that the Veteran's ischemic heart disease, which resulted from exposure to herbicides during service, contributed significantly to his death.  She asserts that the Veteran was having continuous problems with his heart disease prior to his death, which led to his cerebral vascular accident (CVA) and respiratory failure.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran's personnel records confirm that he had service in Vietnam from March 1967 to March 1968, such that exposure to herbicides is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.309.  The Board acknowledges that the Veteran had a diagnosis of coronary artery disease.  See July 2013 letter from Dr. P.  This disease is associated with herbicide exposure under 38 C.F.R. § 3.309(e).  However, the causes of the Veteran's death, CVA, and respiratory failure, are not on the list of diseases associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Importantly, the unavailability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Unfortunately, to date, a medical opinion has not been obtained regarding whether the Veteran's cause of death was causally or etiologically due to his time in service, to include exposure to herbicides.

Furthermore, the Board notes that a VA medical opinion was obtained in April 2013.  The examiner stated that although the Veteran had a history of coronary artery disease, it was not shown to be symptomatic.  The examiner stated that there was no indication in the medical records, or death certificate, that his coronary artery disease had become symptomatic, or that it played any role in his death.  Based on the fact that the Veteran's coronary artery disease was asymptomatic, the examiner opined that it was less likely than not that the Veteran's coronary artery disease caused, substantially contributed, or shared in, the production of death.

The Board finds this opinion to be inadequate.  Evidence available in the claims file indicates the Veteran was being treated for coronary artery disease, and reported symptoms such as chest pain and palpitations.  See e.g. April 2011 private treatment records.  The April 2013 VA examiner failed to note or discuss these treatment records.  

As such, the Board finds an addendum medical opinion should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims file to be reviewed by an appropriate VA examiner.  After review, the examiner must opine as to whether it is at least as likely as not (i.e., probability of 50 percent), more likely than not (i.e. probability of more than 50 percent) or less likely than not (i.e. probability of less than 50 percent): 

a) that the Veteran's CVA or respiratory failure were causally or etiologically due to service, to include his presumed exposure to herbicides; and,

b) that the Veteran's coronary artery disease was EITHER the principal OR a contributory cause of the Veteran's death.  

In regard to the contributory cause of death, the physician should determine whether the Veteran's coronary artery disease (1) involved an active process affecting a vital organ and resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death, or was of such severity as to have a material influence in accelerating death, or (2) otherwise caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran. 

In so opining, please specifically discuss the Appellant's argument that the Veteran's coronary artery disease caused his CVA, the private treatment records documenting chest pain and palpitations, as well as the July 2013 letter from Dr. P.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

2.  After all of the above actions have been completed and the Appellant has been given adequate time to respond, readjudicate the claim.  

If the claim remains denied, issue to the Appellant a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

3.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




